 


115 HRES 792 EH: Urging the Secretary of the Interior to recognize the historical significance of Roberto Clemente’s place of death near Piñones in Loíza, Puerto Rico, by adding it to the National Register of Historic Places.
U.S. House of Representatives
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 792 
In the House of Representatives, U. S., 
 
December 10, 2018 
 
RESOLUTION 
Urging the Secretary of the Interior to recognize the historical significance of Roberto Clemente’s place of death near Piñones in Loíza, Puerto Rico, by adding it to the National Register of Historic Places. 
 
 
Whereas Roberto Clemente was an American baseball legend who embodied the values of a model citizen;  Whereas Roberto Clemente won two Major League Baseball World Series Championships, was named World Series Most Valuable Player, and was an All-Star for 12 seasons;  
Whereas Roberto Clemente served this Nation as a United States Marine Corps Reservist;  Whereas Roberto Clemente was the first Puerto Rican inducted into the Baseball Hall of Fame;  
Whereas Roberto Clemente was inducted into the Marine Corps Sports Hall of Fame;  Whereas Roberto Clemente was committed to caring and helping those in need, regardless of their location;  
Whereas Roberto Clemente selflessly chose to travel to an earthquake-ridden Nicaragua to provide humanitarian aid;  Whereas Roberto Clemente’s plane crashed shortly after taking off from Isla Verde International Airport/Aeropuerto Internacional de Isla Verde on December 31, 1972;  
Whereas Roberto Clemente was only 38 years old when he tragically passed away;  Whereas Roberto Clemente’s passion and advocacy demonstrated the positive influence that professional athletes could have in improving the lives of others;  
Whereas Roberto Clemente challenged the stereotypes that had marginalized native Spanish speakers in this Nation and remains an icon to many Puerto Ricans and Latinos in the United States and Latin America;  Whereas Major League Baseball presents an annual Roberto Clemente Award to the player that best embodies Roberto Clemente’s value of service to others and represents the game of baseball through extraordinary character, community involvement, philanthropy, and positive contributions, both on and off the field;  
Whereas Roberto Clemente was posthumously awarded the Presidential Medal of Freedom, Presidential Citizens Medal, and the Congressional Gold Medal for his civic and charitable contributions; and  Whereas the crash site in the adjacent area to Playa Aviones in the municipality of Loíza, Puerto Rico, was the last place where Roberto Clemente graced this world: Now, therefore, be it 
 
That the House of Representatives requests that the Secretary of the Interior recognize the crash site of Roberto Clemente’s airplane and the adjacent land by adding such site to the National Register of Historic Places.   Karen L. Haas,Clerk. 